Citation Nr: 0947645	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The Veteran had active service from March 1970 to November 
1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board denied the appeal in a decision of August 2007.  
The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2008, 
the Secretary of Veterans Affairs and the Veteran, through an 
attorney, filed a Joint Motion to vacate the Board's decision 
and remand the case.  The Court granted that motion in 
September 2008.  The case was returned to the Board in 
November 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service personnel records of the Veteran confirm that he 
served in the Republic of Vietnam for approximately one year, 
from November 1970 to November 1971. The Veteran's principal 
duty during his service in Vietnam was listed as a radio 
teletype operator. It was reported that he participated in 
one unknown campaign.  During his service, his commendations 
included the National Defense Service Medal (NDMS), the SPS 
M-14 badge, and the SPS M-16 badge.  Service medical records 
of the Veteran are absent for any pertinent pathology.  

The Board notes that no attempt has been made to corroborate 
the Veteran's claimed stressors, and his unit histories have 
not been obtained.  In light of this, the Board is of the 
opinion that additional efforts are required to attempt to 
verify the Veteran's stressor incidents.  Accordingly, a 
remand is required.

The Board also notes that in a Joint Motion, it was indicated 
that additional development of medical evidence is required.  
Specifically, the Joint Motion stated that the appellant 
reported during a June 2004 VA treatment examination that he 
received treatment from Vet Centers including ones in West 
Palm Beach and Fort Pierce, but that there was no indication 
that the VA sought such records.  

In reviewing the June 2004 VA record to which the Joint 
Motion referred, the Board notes initially that the Veteran 
reported that he may have talked to someone at the Rivera 
Beach Clinic during the early 1970's.  Attempts should be 
made to obtain any such records, as psychiatric treatment 
records so soon after service could provide significant 
support for the claim.

The Board also notes that the June 2004 VA records reflect 
that the Veteran reported that he spoke to "Ian from the Vet 
Center [who] comes up to Fort Pierce."  It was also stated 
that he had been advised by the American Legion to contact 
the Vet Center in Delray, and that he had started seeing a 
therapist the past January.  Appropriate efforts should be 
made to obtain all of the foregoing records.  

The Joint Motion also concluded that the Board had not 
adequately explained why the Veteran had not been afforded a 
VA PTSD examination in light of VA treatment records noted a 
diagnosis of rule out PTSD.  The Board finds that a VA 
psychiatric examination may be required on this issue to 
determine whether the criteria for PTSD are met if any 
particular stressors are verified.  

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements to 
attempt to obtain records from the 
Riviera Beach Clinic from the early 
1970's, as well as 2004 or more recent 
records from any Vet Centers possibly 
located in Fort Pierce, Delray, and /or 
West Palm Beach.  

2.   The RO should attempt to obtain 
verification of the Veteran's claimed 
exposure to stressors by submitting a 
report, consisting of the stressors 
asserted by the Veteran, along with 
copies of the Veteran's DD Form 214, his 
record of assignments, and his complete 
service administrative records, to the 
Army and Joint Service Records Research 
Center (or JSRRC).  The RO should also 
request review of all available records 
for the Veteran's unit while overseas 
which are germane to verification of his 
contended stressors.  If suggested by the 
JSRRC, the RO should also request any 
available pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

3.  After all additional verification 
searches have been completed, the RO 
should prepare a report which details the 
nature of any in-service stressful event, 
verified by the JSRRC or other sources.  
The RO should also make a determination 
as to whether or not the Veteran engaged 
in combat with the enemy.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

4.  After completion of the above 
development, if exposure to a stressor 
has been verified, the RO should schedule 
the Veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disorder which may be 
present.  All indicated tests and 
studies, including PTSD sub scales, 
should be performed.  The claims file and 
the RO's report of verified stressors 
must be provided to and reviewed by the 
examiner prior to conducting this 
examination.  The examiner should comment 
as to whether he believes that PTSD is 
the appropriate diagnosis, then the 
examiner must specifically identify 
which, if any, of the verified in-service 
stressors detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
Veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  The Veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, to include the denial of 
his claim.  See Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the Veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate.

6.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


